DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 (Note: Continuations and Divisionals of PCT/371 applications are subject to US restriction practice – see MPEP 1896):
I. Claims 1-6 (NOTE: claims 2-6 depend from claims 13 and/or 14, however, this is assumed to be an error, and that claims 2-6 should depend from claim 1 and/or a claim that depends on claim 1), drawn to a system comprising for determining the level of a fluid in a container, the system comprising: a controller; an ultrasonic probe comprising a fitting assembly adapted to be attached to the container, a barrel extending downwardly from the fitting assembly, and a plurality of ultrasonic sensors located within the barrel, each of the plurality of ultrasonic sensors being electrically linked to the controller and adapted to receive electronic signals sent from the controller, emit sound waves in response to the electronic signals sent from the controller, detect sound waves, and transmit electronic signals to the controller indicative of the detected sound waves, the ultrasonic probe being shaped and configured to be inserted into the container; wherein the controller is operationally configured to send electrical pulses a first frequency and to direct the electrical pulses to each of the , classified in G01F 23/2961.
II. Claims 7-9 (NOTE: claims 8 and 9 depend from claim 19, however, this is assumed to be an error, and that claims 8 and 9 should depend from claim 7), drawn to an ultrasonic probe having an internal volume, the ultrasonic probe comprising: a multi conductor shielded cable comprising an first shield, a second shield, and a plurality of conductors, the first shield comprising an outer shield, each of the plurality of conductor being individually insulated but not individually shielded; a plurality of ultrasonic sensors disposed within the internal volume; wherein each ultrasonic sensor of the plurality of ultrasonic sensors is electrically connected to a separate one of the plurality of conductors and to the first shield and the second shield comprises a ground path of the multi conductor shielded cable, classified in G01N 29/223.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design (i.e. the details of the controller and the pulses of claim 1 are not found in claim 7; and .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852